Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Examiner’s Reasons for Allowance action is in response to the filing of 01/03/2020. Claims 1-5 are presently pending in the application and have been considered as follows.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowance
Claims 1-5 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: although the prior art of record (such as Pierce (US20040083460)) A method used for walking forward through a binary image of a procedure to identify a return instruction, and while walking forward through the binary image, identifying a set of instructions that affect the distance to a return address stored in the stack. After calculating distance structure variables based on the set of instructions, and using the distance structure variables to update the stack pointer and the instruction pointer, returning to walk forward through the binary image pointed to by the updated instruction pointer. This continues until the stack is empty, and then a list of all instruction pointers are returned, as a call chain. An additional optimization includes caching a list on instruction pointer addresses with already computed distance structure variables. (Abstract)

none of the prior art, alone or in combination, teaches

 Independent Claim 1:  “…acquiring, as an execution context of the thread, register information of the thread, which is stored in the memory from the reproduced memory space; acquiring a current stack position from a stack pointer included in the acquired execution context of the thread; acquiring a currently executed function from a currently executed command pointer included in the acquired execution context; and specifying a series of functions as callers of the currently executed function by acquiring a width of a stack used by the currently executed function by interpreting metadata embedded in an execution file included in the memory space, specifying a caller function of the currently executed function by acquiring a return address on the stack based on the acquired width of the stack, and repeating the return address acquisition based on the interpretation of the metadata with the specified caller function serving as a currently executed function, and acquiring a call stack indicating the specified series of functions.”.


in view of other limitations of claim 1.

Independent Claims 4 and 5 are allowed based on reasons mentioned above in regards to independent claim 1.

Dependent claims are allowed as they depend from an allowable independent claim.

The closest prior art made of record are:
Pierce (US20040083460)) A method used for walking forward through a binary image of a procedure to identify a return instruction, and while walking forward through the binary image, identifying a set of instructions that affect the distance to a return address stored in the stack. After calculating distance structure variables based on the set of instructions, and using the distance structure variables to update the stack pointer and the instruction pointer, returning to walk forward through the binary image pointed to by the updated instruction pointer. This continues until the stack is empty, and then a list of all instruction pointers are returned, as a call chain. An additional optimization includes caching a list on instruction pointer addresses with already computed distance structure variables. 
Sale et al. (US 20120297370) A debug tool that generates a call stack listing by analyzing the crash memory dump data without relying on register data values. The tool uses information gathered by the compiler and linker when the program was compiled and linked, including the stack's size and location in memory. By examining the stack location in the crash memory dump image in conjunction with the debugging data generated by the compiler an the linker and any existing trace data, the last valid frame may be reconstructed indicating the location of the crash.
Peinado et al. (US 20110265182) Technology is described for malware investigation by analyzing computer memory in a computing device. The method can include performing static analysis on code for a software environment to form an extended type graph. A raw memory snapshot of the computer memory can be obtained at runtime. The raw memory snapshot may include the software environment executing on the computing device. Dynamic data structures can be found in the raw memory snapshot using the extended type graph to form an object graph. An authorized memory area can be defined having executable code, static data structures, and dynamic data structures. Implicit and explicit function pointers can be identified. The function pointers can be checked to validate that the function pointers reference a valid memory location in the authorized memory area and whether the computer memory is uncompromised.
 Elliot et al. (US 20030005414)   A digital computer call stack or combined call stack and data stack is traced and analyzed following the occurrence of an unhandled exception or crash. Stack frame sizes and other artifacts are used to form a distinctive stack signature that generally reflects execution of the program up to the point of failure, without being finely detailed. Stack signatures can be associated with program bugs, and stack signatures collected from other failure instances, at other times or on other machines, can be conveniently compared for recognizing particular types of failures, without access to source code and without detailed study of memory dumps.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C HARRIS whose telephone number is (571)270-7841.  The examiner can normally be reached on Monday through Friday between 8:00 AM to 4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C HARRIS/Primary Examiner, Art Unit 2432